Citation Nr: 1734181	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  16-24 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for bone cancer.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for partial colon removal.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1958 to November 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, these matters must be remanded for further development before a decision may be made on the merits.

When a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by VA, disability compensation shall be awarded in the same manner as if such disability or death was service connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).  The law requires not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.

With regard to the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for bone cancer, the Veteran attended a March 2016 VA examination to determine whether the Veteran meets the requirements for compensation.  In the examiner's opinion as to each of the elements required to establish entitlement, the examiner applied the incorrect legal standard of "It is NOT more likely than not," instead of addressing whether it is as least as likely as not.  Therefore, the opinions are inadequate for decision making purposes, and an addendum opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With regard to the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for partial colon removal, the Veteran attended a March 2016 VA examination to determine whether the Veteran meets the requirements for compensation.  There, the examiner opined that "It is NOT more likely than not (i.e. less than 50% probability) that the claimed disability of a partial colon resection was caused by or became worse as a result of the VA treatment."  As a rationale to support this conclusion, the examiner stated that there is no evidence to support that the VA care was in any fashion less than optimal.  The Board finds this rationale inadequate, as it does not adequately address a scenario where the VA care was optimal, and still directly caused the Veteran's additional disability.  Because the examiner further opined that "[i]t is more likely than not that additional disability resulted from an event that could not have reasonably been foreseen," the opinion is inadequate, and an addendum opinion is required to address whether the VA care, regardless of its adequacy, caused the Veteran's subsequent partial colon resection in medical and etiological terms.  Id.  Further, the examiner is asked to restate his previous opinions in terms of whether it is "at least as likely as not (greater than 50% probability)."

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the record and a copy of this Remand to the examiners who provided the March 2016 VA opinions, or, if unavailable, to other suitably qualified clinicians to obtain an addendum opinion.

a.  After review of the complete record, the examiner must address whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's bone cancer was caused by his VA care.  The examiner should provide rationale and explanation for any conclusion reached.

If the clinician finds in the affirmative, then an opinion must be provided as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the additional disability was (1) due to carelessness, accident, negligence, lack of proper skill, error in judgment, or similar instances of fault by VA in providing treatment to the Veteran, OR (2) whether the additional disability was not reasonably foreseeable in relation to receiving treatment and why.

b.  The examiner must also address whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's partial colon removal was caused by his VA care.  The examiner should provide rationale and explanation for any conclusion reached. The examiner's rationale must address the medical relationship between the Veteran's treatment and his additional disability.

If the clinician finds in the affirmative, then an opinion must be provided as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the additional disability was (1) due to carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault by VA in providing treatment to the Veteran, OR (2) whether the additional disability was not reasonably foreseeable in relation to receiving treatment and why.

The term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of that conclusion as it is to find against it.

2.  After completing the above development, readjudicate the issue(s) remaining on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


